Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1, 3-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the image signal processor is further configured to: determine a saturation level of each of the second pixels; and on a condition that the saturation level of a pixel of the second pixels is below a threshold, apply a gain value of less than or equal to one (1) to the pixel.  The closest prior art Douady-Pleven et al. (PCT Publ. No. WO 2016/200480 A1) discloses selecting from one of two values if a pixel is saturated, but fails to specifically disclose that if the saturation value a pixel of the second pixels is below a threshold, applying a gain of less than or equal to one to the pixel.
Regarding claim 15, the primary reason for allowance is that the prior art fails to teach or reasonably suggest determining a saturation level of each pixel in the second image, wherein each pixel in the second image is determined as a saturated pixel or a non-saturated pixel; applying a gain value less than one (1) to each non-saturated pixel in the second image.  The closest prior art Adcock discloses combining and exposure correcting two images by applying gains to each image; and Douady-Pleven et al. (PCT Publ. No. WO 2016/200480 A1) discloses selecting from one of two values if a pixel is saturated, but both fail to specifically disclose that if the saturation value a pixel of the second image is below a threshold, applying a gain of less than or equal to one to the pixel.
As for claim 20, similarly, the primary reason for allowance is that the prior art fails to teach or reasonably suggest determining a saturation level of a pixel of the second image circle; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 3, 2022